      Case 5:19-cv-03256-JAR-GEB Document 21 Filed 09/11/20 Page 1 of 3




                             IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF KANSAS

 AARON HERVEY,

                Plaintiff,

                v.                                         Case No. 19-CV-03256-JAR-GEB

 LAURA HOWARD, SECRETARY OF THE
 KANSAS DEPARTMENT OF AGING AND
 DISABILITY SERVICES, et al.,

                Defendants.


                                   MEMORANDUM & ORDER

       Pro se Plaintiff Aaron Hervey filed this action on December 11, 2019, seeking relief

under 42 U.S.C. § 1983 for alleged civil rights violations arising from an incident at Larned State

Hospital in Larned, Kansas. On July 21, 2020, Defendant Howard filed a Motion to Dismiss,1 to

which Plaintiff failed to respond. This Court therefore directed Plaintiff to show cause in writing

why Defendant Howard’s motion to dismiss should not be granted as unopposed as described in

D. Kan. Rule 7.4(b), and to file any response to Defendant Howard’s motion, on or before

September 14, 2020.2 Instead of responding to the Order to Show Cause or filing a response as

directed, Plaintiff filed a “Motion to Withdraw.”3 Plaintiff requests that “he be allowed to

withdraw until [he] can properly educate [himself] or find someone who can truly assist [him] in

this endeavor to seek proper Justice,” and states that he wishes to “withdraw without prejudice.”4




       1
           Doc. 10.
       2
           Doc. 17.
       3
           Doc. 19.
       4
           Id. at 1.
        Case 5:19-cv-03256-JAR-GEB Document 21 Filed 09/11/20 Page 2 of 3




        The Court construes Plaintiff’s Motion to Withdraw as a notice of voluntary dismissal

pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i). Rule 41(a)(1)(A)(1) permits voluntary dismissal of an

action by the plaintiff “without a court order” by filing “a notice of dismissal before the opposing

party serves either an answer or a motion for summary judgment.” Once the plaintiff files a Rule

41(a)(1)(A) voluntary dismissal, “the district court loses jurisdiction over the dismissed claims

and may not address the merits of such claims or issue further orders pertaining to them.”5 The

dismissal is without prejudice “[u]nless the notice . . . states otherwise.”6

        Here, no defendant has filed an answer or a motion for summary judgment; Defendant

Howard has filed only a motion to dismiss under Fed. R. Civ. P. 12(b)(1) and 12(b)(6).

Plaintiff’s notice of voluntary dismissal therefore took effect without a court order upon filing.

This Court, however, issues this Order to clarify that it construes Plaintiff’s Motion to Withdraw

as a notice of voluntary dismissal and to rule that Defendant Howard’s Motion to Dismiss is

accordingly moot.

        IT IS THEREFORE ORDERED BY THE COURT that this case is dismissed

without prejudice pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i).

        IT IS FURTHER ORDERED that Defendant Howard’s Motion to Dismiss (Doc. 10) is

denied as moot.

        IT IS SO ORDERED.

        Dated: September 11, 2020




          5
            Netwig v. Ga. Pac. Corp., 375 F.3d 1009, 1011 (10th Cir. 2004) (quoting Janssen v. Harris, 321 F.3d 998,
1000 (10th Cir. 2003)); see also De Leon v. Marcos, 659 F.3d 1276, 1283 (10th Cir. 2011) (“A stipulation of
dismissal filed under Rule 41(a)(1)(A)(i) or (ii) is self-executing and immediately strips the district court of
jurisdiction over the merits.”).
        6
            Fed. R. Civ. P. 41(a)(1)(B).




                                                         2
Case 5:19-cv-03256-JAR-GEB Document 21 Filed 09/11/20 Page 3 of 3




                                    S/ Julie A. Robinson
                                    JULIE A. ROBINSON
                                    CHIEF UNITED STATES DISTRICT JUDGE




                                3
